UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xx QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2008 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-143672 PACIFIC SOFTWARE, INC. (Exact name of small business issuer as specified in its charter) Nevada 41-2190974 (State or other jurisdiction of incorporation or organization)(IRS Employer Identification No.) 6517 GERKE PLACE, NANAIMO A1 V9V1V8 (Address of principal executive offices) 250-246-6258 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issues (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xxNo ⁪ Indicate by check mark whether the registrant is a shell company (as defined in Rule 13b-2 of the Exchange Act). Yes ⁪No xx APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes ⁪No ⁪ APPLICABLE ONLY TO CORPORATE ISSUES Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: As of May 7,2008, the Company had 4,049,000 shares of $0.001 par value common stock issued and outstanding. Indicate by check mark whether the Registrant is a large accelerated filer, and accreditedfiler, a non-accredited filer and smaller reporting company in Rule 12b-2 of the Exchange Act.(check one) Large Accredited filer /_/ Accelerated filer /_/ Non-accredited filer/_/ Smaller reporting company /xx/ 1 PACIFICSOFTWARE, INC. TABLE OF CONTENTS Page Part I Financial Information Balance Sheets– March 31, 2008 (Unaudited) 4 and September 30, 2007 Statements of Operations (Unaudited) for the5 Three and Six Months Ended March 31, 2008 and March 31, 2007 and for the Period from October 12, 2005 (Inception) to March 31, 2008 Statements of Cash Flows (Unaudited) for the6 Six Months Ended March 31, 2008 and March 31, 2007 and for the Period from March (Inception) to March 31, 2007 Notes to the Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial10 Condition and Results of Operations Item 3.
